Title: From James Madison to the Senate, 22 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 22d, 1816
                        
                    
                    I nominate John Taylor, of Mississippi Territory, to be a member of the Legislative Council of the same Territory, in the place of Thomas Barnes, resigned.
                    
                        
                            James Madison
                        
                    
                